                                              Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 1 of 32




                                     1   SPENCER HOSIE (CA Bar No. 101777)
                                         shosie@hosielaw.com
                                     2   DIANE S. RICE (CA Bar No. 118303)
                                     3   drice@hosielaw.com
                                         BRANDON C. MARTIN (CA Bar No. 269624)
                                     4   bmartin@hosielaw.com
                                         DARRELL R. ATKINSON (CA Bar No. 280564)
                                     5   datkinson@hosielaw.com
                                         FRANCESCA M. S. GERMINARIO (CA Bar No. 326208)
                                     6   fgerminario@hosielaw.com
                                         HOSIE RICE LLP
                                     7
                                         600 Montgomery Street, 34th Floor
                                     8   San Francisco, CA 94111
                                         (415) 247-6000 Tel.
                                     9   (415) 247-6001 Fax

                                    10   Attorneys for Plaintiff
                                         SERENIUM, INC.
                                    11

                                    12
                                                                   UNITED STATES DISTRICT COURT
                                    13                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         SAN JOSE DIVISION
                                    14
600 Montgomery Street, 34th Floor




                                    15
                                         SERENIUM, INC.,                               Case No. 5:20-cv-02132
    San Francisco, CA 94111




                                    16
                                                                                       COMPLAINT FOR:
         Hosie Rice LLP




                                                            Plaintiff,
                                    17          v.
                                                                                        1. BREACH OF WRITTEN CONTRACT
                                    18                                                  2. MISAPPROPRIATION OF TRADE
                                         JASON ZHOU; JIA XIAOFENG; NEW                     SECRETS UNDER 18 U.S.C. § 1836
                                    19   CENTURY HEALTHCARE HOLDING CO.                    & 1837;
                                         LIMITED; BEIJING JIARUN YUNZHONG               3. MISAPPROPRIATION OF TRADE
                                    20   HEALTH TECHNOLOGY COMPANY LTD.;                   SECRETS UNDER ILLINOIS TRADE
                                         AND JUAN ZHAO;                                    SECRETS ACT;
                                    21                                                  4. TORTIOUS INTERFERENCE WITH
                                                                                           CONTRACT;
                                                            Defendants.                 5. CIVIL CONSPIRACY
                                    22

                                    23
                                                                                              JURY TRIAL DEMANDED
                                    24

                                    25

                                    26
                                    27

                                    28
                                         SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,
                                         TRADE SECRET MISAPPROPRIATION
                                                                               Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 2 of 32




                                                                   1             Plaintiff, Serenium Inc. (“Serenium”) by its undersigned attorneys, hereby files its Complaint
                                                                   2   against Defendants Jason Zhou (“Zhou”); Jia Xiaofeng (“Jia”); New Century Healthcare Holding
                                                                   3   Co. Limited (“New Century”); Beijing Jiarun Yunzhong Health Technology Company Ltd. (“Beijing
                                                                   4   Jiarun”), Xin Hong; Zhou Hong; Xu Han; and Juan Zhao (collectively, “Defendants”). For its
                                                                   5   complaint, Plaintiff alleges, on personal knowledge as to its own acts and on information and belief
                                                                   6   as to all other matters, as follows:
                                                                   7   I.        INTRODUCTION AND SUMMARY
                                                                   8             1.     Serenium is a start-up company founded by a group of seasoned entrepreneurs,
                                                                   9   executives, and renowned physicians to develop a ground-breaking sleep apnea screening and
                                                                  10   diagnosis technology (Serenium’s “Technology”). Serenium’s Technology was developed in
                                                                  11   collaboration with Dr. David Gozal and his wife, Dr. Leila Kheirandish-Gozal, who are both leading
                                                                  12   practitioners in pediatric sleep medicine. Both Drs. Gozal and Kheirandish-Gozal are celebrated
                                          600 Montgomery Street
                        Transamerica Pyramid,




                                                                  13
                                           San Francisco, Calif




                                                                       professors of pediatrics, widely considered pioneers in the study of childhood sleep disorders. Dr.
                            Floor RICE LLP




                                                                  14   Gozal is the current Chair of Child Health at the University of Missouri, editor of numerous sleep
600 Montgomery Street, 34th HOSIE




                                                                  15   medicine journals, and former President of the American Thoracic Society. Dr. Kheirandish-Gozal
    San Francisco, CA 94111




                                                                  16   is a tenured professor of pediatrics, and Chair of the American Thoracic Society’s Sleep and
         Hosie Rice LLP




                                                                  17   Respiratory Neurobiology Program Committee.
                                                                  18             2.     Serenium’s other founders are equally accomplished. David Rosen is an MIT-
                                                                  19   educated former Managing Director of a Japanese investment bank, and his MIT colleague Cory
                                                                  20   Zwerling has extensive operations and finance experience in the pharmaceutical and medical device
                                                                  21   business.
                                                                  22             3.     In 2014, prompted by Drs. Gozal and Kheirandish-Gozal’s research surrounding the
                                                                  23   serious neurological and cardiovascular effects of sleep disorders, Serenium’s team developed a
                                                                  24   novel technology for inexpensively testing patients for sleep apnea. Pediatric sleep apnea is an
                                                                  25   affliction that harms millions of children because it usually goes undiagnosed due screening costs.
                                                                  26   Screening for sleep apnea generally requires a full sleep study (polysomnography), which entails an
                                                                  27   overnight stay in a hospital or clinic. However, Serenium streamlines the diagnostic process, and
                                                                  28   rendered wide-scale screening feasible.        Serenium’s Technology only requires a proprietary

                                                                            SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                          Case No. 5:20-cv-02132
                                                                            TRADE SECRET MISAPPROPRIATION                     -1-
                                                                         Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 3 of 32




                                                                1   oximeter, a phone application and a cloud system, which analyzes patient data using Serenium’s

                                                                2   proprietary neural network-based algorithms.

                                                                3          4.      The vastly improved cost-effectiveness of sleep apnea testing provided by Serenium’s

                                                                4   Technology held obvious appeal for large medical treatment facilities. In 2017, Serenium was

                                                                5   approached by Defendant Jason Zhou (“Zhou”), a Canadian businessman whose known business

                                                                6   ventures span the British Virgin Islands, Cayman Islands, Hong Kong, and China. Zhou’s interest

                                                                7   in Serenium was purportedly in his capacity as the founder, CEO, Chairman, and controlling

                                                                8   shareholder of New Century Healthcare Holding Co. Limited (“New Century”), a company that

                                                                9   operates a series of hospitals in China. New Century is a registered Cayman Islands corporation,

                                                               10   which is publicly traded on the Hong Kong Stock Exchange and has significant equity capitalization.

                                                               11          5.      Shortly after first contact, Serenium (then based in both Chicago and Palo Alto)

                                                               12   entered into a non-disclosure agreement (the “NDA”) under Illinois law with New Century. The
               600 Montgomery Street
                             Pyramid,




                                                               13   NDA protected Serenium’s proprietary information and trade secrets while the parties discussed their
                                        San Francisco, Calif
                             Floor
                           th LLP

                        94111
                         RICE




                                                               14   potential business relationship and completed due diligence. Under the NDA, Serenium sent
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15   numerous communications and documents, and engaged in dozens of discussions, explaining how
    San Francisco, CA




                                                               16   its algorithms worked, and how its system operated. Serenium also provided trade secrets relating

                                                               17   to its business plan and approach to market.

                                                               18          6.      Zhou proposed a Chinese joint venture with a Chinese company, then held out to be

                                                               19   part of New Century, called Beijing Jiarun Yunzhong Health Technology Company Ltd. (“Beijing

                                                               20   Jiarun”).   Zhou claimed that Beijing Jiarun did business as “Panda Pediatrics,” an online

                                                               21   “community” with over 1 million registered users. New Century’s infrastructure for delivering

                                                               22   pediatric medical services in China made New Century an attractive business partner to Serenium,

                                                               23   but Serenium refused to establish and operate a Chinese joint venture.

                                                               24          7.      Zhou then proposed that Serenium form a holding company in Hong Kong with a

                                                               25   New Century subsidiary in Hong Kong. The parties entered into a “Framework Contract” under

                                                               26   which they committed to forming a Hong Kong “Holding Company” to bring Serenium’s technology
                                                               27   to China and certain other Asian countries.     The Holding Company would be funded by New

                                                               28   Century’s subsidiary, with Serenium contributing its technology and expertise.          Under this

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                              Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION               -2     -
                                                                          Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 4 of 32




                                                                1   arrangement, Beijing Jiarun was to play no part aside from providing secure computer hosting

                                                                2   services (internet content provider (ICP) services) in China.

                                                                3          8.      Throughout 2018, and pursuant to the NDA, Serenium continued to provide Zhou and

                                                                4   New Century with large amounts of proprietary information and trade secrets, including many trade

                                                                5   secrets relating to its Technology and business plans.

                                                                6          9.      However, Zhou delayed, and New Century never formed or funded the Holding

                                                                7   Company as required by the Framework Contract. Then, asserting various pretexts, Zhou purported

                                                                8   to terminate the Framework Contract on behalf of the New Century subsidiary, a right neither he nor

                                                                9   the subsidiary possessed.

                                                               10          10.     When the Holding Company deal fell through in mid-2019, Zhou and Jia refused to

                                                               11   return Serenium’s trade secrets, including prototypes of Serenium’s proprietary oximeters, technical

                                                               12   information regarding Serenium’s algorithm, and numerous trade secrets involving business
               600 Montgomery Street
                             Pyramid,




                                                               13   methods, training and planning. This refusal also breached the terms of the parties’ NDA.
                                        San Francisco, Calif
                             Floor
                           th LLP

                        94111
                         RICE




                                                               14          11.     Upon breakdown of the relationship between Zhou and Serenium, Serenium
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP




                                                                    discovered that, until March 2019, Beijing Jiarun was actually fully owned by Zhou’s wife, Juan
                 Street,




                                                               15
    San Francisco, CA




                                                               16   Zhao, and not New Century, as Zhou had represented. Now, Beijing Jiarun—which never provided

                                                               17   any sleep services prior to Serenium’s disclosures to Zhou and New Century under NDA—is offering

                                                               18   services competing with Serenium. The service purports to allow parents the ability to monitor their

                                                               19   children’s sleep quality by making use of “wearable smart devices and AI intelligent algorithms” and

                                                               20   is marketing an app displaying a watch oximeter visibly similar to the one used by Serenium.

                                                               21          12.     New Century is also diagnosing and treating patients using Serenium’s proprietary

                                                               22   trade secret information. New Century is, even now, using Serenium’s misappropriated intellectual

                                                               23   property to sell millions of dollars’ worth of services competing directly with Serenium.

                                                               24
                                                                    II.    PARTIES
                                                               25
                                                                           13.     Plaintiff, Serenium Inc. is a Delaware corporation with its principal place of business
                                                               26
                                                                    at 4065 Wilkie Way, Palo Alto, California 94306, and a substantial presence in Chicago, Illinois.
                                                               27
                                                                           14.     Defendant, Jason Zhou is a resident of China who renounced his Chinese citizenship
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                             Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION               -3      -
                                                                           Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 5 of 32




                                                                1   in 2012 to become a citizen of Canada. He resides at 7 Kenaston Gardens, North York, Ontario,

                                                                2   Canada, M2K1G7. He is a corporate officer and controlling shareholder of New Century Healthcare

                                                                3   Holding Co. Limited (“New Century”), owning 32% of New Century’s shares.

                                                                4              15.   Defendant New Century Healthcare Holding Co. Limited is a company incorporated

                                                                5   in the Cayman Islands, and listed on the Hong Kong Stock Exchange (listed as: HK 01518). New

                                                                6   Century’s address is Cosco Tower, Unit 3214, Grand Millennium Plaza, 183 Queen’s Road, Central

                                                                7   Sheung Wan, Hong Kong. New Century also has a principal place of business in Beijing, China.

                                                                8              16.   Defendant Beijing Jiarun Yunzhong Health Technology Company Ltd. (“Beijing

                                                                9   Jiarun”) is a privately-held Chinese company with its principal place of business in Beijing, China.

                                                               10   At relevant times, Beijing Jiarun was entirely owned by Zhou’s wife, Juan Zhao. Beijing Jiarun

                                                               11   shares extensive business ties with New Century, including holding closely-related trademarks,

                                                               12   sharing numerous employees and officers, and engaging in widespread cross-promotion and
               600 Montgomery Street
                             Pyramid,




                                                               13   physician scheduling.
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                                     Defendant Jia Xiaofeng (hereinafter “Jia”) is the Company Secretary of New Century,
                        94111
                         RICE




                                                               14              17.
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15   as well as the Director, Legal Representative, and—as of March 2019—the CEO and partial owner
    San Francisco, CA




                                                               16   of Beijing Jiarun. He is believed to be a citizen of China. He was actively involved in all aspects of

                                                               17   Zhou’s negotiations with Serenium, and Beijing Jiarun’s misappropriation of Serenium’s trade

                                                               18   secrets.

                                                               19              18.   Defendant Juan Zhao (“Zhao”) is Zhou’s wife. She was the only shareholder and

                                                               20   100% owner of Beijing Jiarun, and a corporate officer of the company up until March 2019. Zhao

                                                               21   is Beijing Jiarun’s controlling shareholder, between her direct and indirect ownership through Zhuhai

                                                               22   Yunzhong Equity Investment Enterprise (Limited Partnership).

                                                               23
                                                                    III.       INTRADISTRICT ASSIGNMENT
                                                               24
                                                                               19.   Pursuant to Civil Local Rule 3-2(c), a substantial part of the events giving rise to the
                                                               25
                                                                    claims alleged in this Complaint occurred in Palo Alto, California. Thus, assignment to the San Jose
                                                               26
                                                                    Division would be proper.
                                                               27
                                                                    IV.        JURISDICTION AND VENUE
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                                Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION               -4        -
                                                                         Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 6 of 32




                                                                1          20.     This Court has personal jurisdiction over Zhou, Jia, Zhao, New Century and Beijing

                                                                2   Jiarun based on their contacts with California, including:

                                                                3                  a. Zhou contacting Serenium, knowing that Serenium was headquartered in

                                                                4                      California, to propose a business venture with New Century;

                                                                5                  b. Zhou signing as officer of New Century and entering into the Non-Disclosure

                                                                6                      Agreement with Serenium, a company headquartered in California;

                                                                7                  c. New Century sending written correspondences to Rosen in Palo Alto as part of

                                                                8                      the business relationship with Serenium;

                                                                9                  d. Zhou and Jia repeatedly communicating with and conducting conference calls

                                                               10                      with Serenium executives in Serenium’s offices in Palo Alto and San Diego as

                                                               11                      part of their efforts to misappropriate Serenium’s trade secrets;

                                                               12                  e. Zhou, Zhao, and Jia downloading and/or directing others to download electronic
               600 Montgomery Street
                             Pyramid,




                                                               13                      files constituting trade secrets from California;
                                        San Francisco, Calif
                             Floor
                           th LLP

                        94111
                         RICE




                                                               14                  f. Zhou and Jia directing New Century to send sleep studies to California to be
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15                      analyzed and evaluated by Serenium in California;
    San Francisco, CA




                                                               16                  g. Zhou, Zhao, and Jia causing Beijing Jiarun and New Century to misappropriate

                                                               17                      trade secrets provided by Serenium to New Century, knowing the injury would

                                                               18                      occur mostly in California, where Serenium developed its trade secrets and where

                                                               19                      much of its business was conducted;

                                                               20                  h. Zhou calling from Los Angeles into a New Century Board meeting on August 28,

                                                               21                      2018 to discuss Serenium, while visiting his child, who is a student at a university

                                                               22                      in Southern California.

                                                               23          21.     In addition, with respect to all Defendants, the Court has personal jurisdiction over

                                                               24   them because they engaged in a concerted conspiracy to misappropriate Serenium’s trade secrets,

                                                               25   which caused injury to Serenium in California, and which involved extensive tortious actions

                                                               26   directed at California, including those set forth in paragraph 19 above.
                                                               27          22.     Finally, in the absence of minimum contacts with California, personal jurisdiction

                                                               28   over Defendants is also proper under Fed. R. Civ P. 4(k)(2), because each has minimum contracts

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                                Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION               -5      -
                                                                         Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 7 of 32




                                                                1   with the United States and is no more amenable to personal jurisdiction in any particular state than

                                                                2   in California.

                                                                3          23.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because the

                                                                4   parties are citizens of different states and the amount in controversy exceeds $75,000.

                                                                5          24.       This Court also has federal question jurisdiction over the Defend Trade Secrets Act,

                                                                6   18 U.S.C. § 1836. This Court has original jurisdiction over this controversy for misappropriation of

                                                                7   trade secrets claims pursuant to 18 U.S.C. § 1836(c) and 35 U.S.C. § 1331. This Court has

                                                                8   supplemental jurisdiction over the controversy for all other claims asserted herein pursuant to 28

                                                                9   U.S.C. § 1367.

                                                               10          25.       Venue is proper in this District under 28 U.S.C. §§ 1391(c)-(d) and 1400(b) because

                                                               11   this is a District in which Defendants are subject to the Court’s personal jurisdiction with respect to

                                                               12   this action, and/or the District in this State where Defendants have the most significant contacts.
               600 Montgomery Street
                             Pyramid,




                                                               13
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                    V.     FACTUAL ALLEGATIONS
                        94111
                         RICE




                                                               14
                                                                                 A. Serenium’s Groundbreaking Technology
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15
                   CA




                                                                           26.       In 2014, Serenium was founded to develop products to diagnose and treat sleep apnea.
    San Francisco,




                                                               16
                                                                           27.       Sleep apnea is common and significantly under-diagnosed problem in children. It is
                                                               17
                                                                    estimated that one to five percent of children suffer from obstructive sleep apnea. All children who
                                                               18
                                                                    snore (12% of children) are considered “high risk” and should be evaluated for sleep apnea. Sleep
                                                               19
                                                                    apnea in children is associated with numerous negative health consequences, including impaired
                                                               20
                                                                    growth, cognitive problems, cardiac and metabolic problems, and even death.
                                                               21
                                                                           28.       However, in order to effectively screen for sleep apnea in children, a clinician is
                                                               22
                                                                    required to conduct a sleep study (the formal medical term is “polysomnography”), typically
                                                               23
                                                                    performed in an in-patient setting, with various devices monitoring 11 different bodily functions.
                                                               24
                                                                    Such sleep studies are costly and, for certain populations, cost- and capacity-prohibitive as a
                                                               25
                                                                    screening or diagnosis tool.
                                                               26
                                                                           29.       Dr. David Gozal is one of the key consultants to Serenium’s product development.
                                                               27
                                                                    Dr. Gozal is widely recognized as the world’s leading expert in pediatric sleep apnea. He is presently
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                              Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION               -6      -
                                                                         Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 8 of 32




                                                                1   the Chair of Child Health at the University of Missouri. He has published over 600 peer-reviewed

                                                                2   articles, was the former president of the American Thoracic Society, and up until 2018, was the

                                                                3   Herbert T. Abelson Professor at the University of Chicago School of Medicine as a Pritzker scholar.

                                                                4          30.     Through years of research and development, Dr. Gozal, on behalf of Serenium, led a

                                                                5   team in the development of a novel way to screen for sleep apnea in both children and adults.

                                                                6          31.     Dr. Gozal’s team gathered data from extensive sleep studies, and then developed an

                                                                7   algorithm that reliably detects sleep apnea using readings from fewer clinical data inputs. The

                                                                8   algorithm applies machine learning and artificial intelligence to a smaller subset of data, all of which

                                                                9   can be captured with a consumer-grade oximeter, modified to certain proprietary specifications.

                                                               10          32.     Serenium’s research and development of its product included two significant peer-

                                                               11   reviewed studies, which utilized Dr. Gozal’s own long-standing relationship with Beijing Children’s

                                                               12   Hospital (“BCH”) (owned by Capital Medical University).
               600 Montgomery Street
                             Pyramid,




                                                               13          33.     In 2017, Serenium’s algorithm was tested in 4,191 patients from 13 different clinical
                                        San Francisco, Calif
                             Floor
                           th LLP

                        94111
                         RICE




                                                               14   centers around the world (with about 700 from BCH). The data supported the analytical quality of
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15   this algorithm. The study resulted in a paper published in the American Journal of Respiratory and
    San Francisco, CA




                                                               16   Critical Care Medicine. See Roberto Hornero, et al., Nocturnal Oximetry–based Evaluation of

                                                               17   Habitually Snoring Children, 196 American Journal of Respiratory and Critical Care Medicine

                                                               18   1591–1598 (2017).

                                                               19          34.     Serenium thereafter conducted a study of both the algorithm and a prototype of its

                                                               20   modified oximeter on 432 patients in collaboration with BCH. This study showed strong diagnostic

                                                               21   testing for the prototype system, which correctly identified 96% of the children with sleep apnea,

                                                               22   and resulted in a peer-reviewed paper in 2018 accepted for publication by the European Respiratory

                                                               23   Journal. See Zhifei Xu, Gozal, et al., Cloud algorithm-driven oximetry-based diagnosis of

                                                               24   obstructive sleep apnoea in symptomatic habitually snoring children, 53 European Respiratory

                                                               25   Journal 1801788 (2019).

                                                               26          35.     Serenium’s ability to reliably screen for pediatric sleep apnea using only a consumer-
                                                               27   grade oximeter and an algorithm was unique. There are no known peer-reviewed studies showing

                                                               28   that any system, other than Serenium’s, can effectively screen for pediatric sleep apnea other than

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                               Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION               -7       -
                                                                         Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 9 of 32




                                                                1   through a full sleep study. Nor are there any other companies in the world known to have developed

                                                                2   such a system.

                                                                3          36.       Serenium’s Technology provides two tremendous benefits:

                                                                4          37.       First, it allows medical providers to screen their patients for sleep apnea by providing

                                                                5   parents with Serenium’s proprietary oximeter and a mobile phone application. The study can be

                                                                6   conducted entirely at home, while children sleep in their own beds. This makes screening for sleep

                                                                7   apnea far less intrusive and far less expensive than a comprehensive sleep study, which requires an

                                                                8   overnight stay in a clinic of hospital with sensors monitoring 11 bodily functions.

                                                                9          38.       Second, Serenium’s technology will eventually allow patients to directly and reliably

                                                               10   screen for sleep apnea at home, with no doctor involvement at all.

                                                               11          39.       Serenium’s system and pre-existing relationship with BCH presented a significant

                                                               12   business opportunity. Each year, BCH sees over 30 million patients, of whom approximately 1.25
               600 Montgomery Street
                             Pyramid,




                                                               13   million should be annually screened for sleep apnea. Traditional testing for sleep apnea, for children
                                        San Francisco, Calif
                             Floor
                           th LLP

                        94111
                         RICE




                                                               14   in particular, is cost-prohibitive and impractical in China. In view of its pre-existing relationship
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15   with BCH, the large patient population in China and at BCH, and the need for cost-effective diagnosis
    San Francisco, CA




                                                               16   there, Serenium focused its business efforts on entering the Chinese market.

                                                               17          40.       Recognizing this opportunity, Serenium developed numerous proprietary business

                                                               18   plans and methods relating to bringing its Technology to the Chinese market.

                                                               19
                                                                                 B. Zhou Approaches Serenium and Proposes a Joint Venture
                                                               20
                                                                           41.       On November 13, 2017, Serenium’s co-founder, David Rosen, was contacted by
                                                               21
                                                                    Jason Zhou over “WeChat,” a Chinese internet communication tool that allows real time
                                                               22
                                                                    communications in multiple languages.
                                                               23
                                                                           42.       At the time, Rosen knew Zhou only as the Chairman and CEO of New Century, a
                                                               24
                                                                    company that runs several private hospitals in China including a private children’s hospital adjacent
                                                               25
                                                                    to, and in collaboration with, BCH.
                                                               26
                                                                           43.       Given Serenium’s focus on the Chinese market, New Century’s existing infrastructure
                                                               27
                                                                    for providing health care to the Chinese market, and New Century’s own relationship with BCH,
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                                Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION               -8        -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 10 of 32




                                                                1   New Century seemed like a natural business partner for Serenium.

                                                                2           44.     Following initial discussions over WeChat, Rosen met with Zhou in Beijing on

                                                                3   November 21, 2017. After this meeting, on November 24, 2017, New Century and Serenium

                                                                4   executed a Mutual Non-Disclosure Agreement (the “NDA”), allowing Serenium to share its

                                                                5   proprietary information with New Century while the parties evaluated the feasibility of collaboration.

                                                                6   See Ex. A (NDA). The NDA sets forth Serenium’s principal place of business as Palo Alto,

                                                                7   California.

                                                                8           45.     The NDA broadly defined “Confidential Information” to include, among other things,

                                                                9   business plans, technical information, know-how, concepts and trade secrets. See Ex. A, at D.

                                                               10           46.     The NDA required New Century to take steps to protect any Confidential Information

                                                               11   provided by Serenium.         It prohibited New Century from sharing Serenium’s Confidential

                                                               12   Information with anyone who was not its employee or agent. With respect to employees and agents,
               600 Montgomery Street
                             Pyramid,




                                                               13   the NDA required New Century to use the provided Confidential Information “solely for the purposes
                                        San Francisco, Calif
                             Floor
                           th LLP

                        94111
                         RICE




                                                               14   of determining whether or not [New Century] would like to be part of an Agreement with [Serenium]
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP




                                                                    for the distribution of [Serenium’s] services.” Id. at B.
                 Street,




                                                               15
    San Francisco, CA




                                                               16           47.     The NDA also provided that “all provisions of confidentiality concerning

                                                               17   Confidential Information” shall survive the termination this Agreement. Id. at E.

                                                               18           48.     The NDA also provided that it was governed by Illinois law. See id. at I.

                                                               19           49.     Following execution of the NDA—at Zhou, Jia, and New Century’s request—

                                                               20   Serenium sent to New Century, from Palo Alto and Chicago, hundreds of confidential and proprietary

                                                               21   electronic company files regarding its company, technology, business plans, and methods.

                                                               22           50.     In follow-up meetings with Zhou, Jia, and others, Serenium explained in detail the

                                                               23   problems posed by sleep apnea testing in both children and adults. Serenium also discussed the

                                                               24   logistical challenges of screening for pediatric sleep apnea, and the way Serenium’s technology

                                                               25   addressed this problem specifically.

                                                               26           51.     Neither Zhou nor New Century had detailed knowledge or expertise with respect to
                                                               27   pediatric sleep apnea, which at the time was typically not treated within at New Century hospitals,

                                                               28   but rather referred to other institutions.

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                             Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION               -9      -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 11 of 32




                                                                1          52.      Zhou understood, however, that there was an enormous business opportunity

                                                                2   provided by Serenium’s technology. The population in China, the pre-existing relationship Serenium

                                                                3   had forged with BCH, and the widespread occurrence of both adult and pediatric sleep apnea were

                                                                4   all perfectly poised to bring new patients into New Century’s existing and planned hospitals and

                                                                5   clinics across China.

                                                                6          53.      Zhou also represented to Serenium that an arm of New Century called “Panda

                                                                7   Pediatrics” had a “community” of over 1 million registered users and a wide network of doctors

                                                                8   (currently over 1,000 doctors) who provide consultations over the internet.

                                                                9          54.      At Zhou’s direction and with Serenium’s help, New Century developed a financial

                                                               10   model for the revenues that it expected from launching a direct to consumer product in China. The

                                                               11   model estimated hundreds of millions of dollars in revenue over the next few years.

                                                               12          55.      Although Serenium was then discussing its technology with a number of other
               600 Montgomery Street
                             Pyramid,




                                                               13   companies, Zhou insisted that a deal with New Century would be most profitable for both parties.
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                                    Given New Century’s established infrastructure for providing pediatric medical
                        94111
                         RICE




                                                               14          56.
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15   services in mainland China, New Century was an attractive business partner for Serenium.
    San Francisco, CA




                                                               16          57.      New Century and Serenium so agreed to a Term Sheet for a potential deal to bring

                                                               17   Serenium’s technology to market. The term sheet contemplated a joint venture between New

                                                               18   Century and Serenium. The joint venture would be funded by New Century, which would take a

                                                               19   60% ownership while Serenium would take a 40% ownership. In addition to Serenium’s ownership,

                                                               20   New Century would pay Serenium a fee and the joint venture would pay Serenium royalties for use

                                                               21   of its technology.

                                                               22
                                                                                 C. Zhou Unsuccessfully Attempts to Insert Beijing Jiarun Into the Joint Venture
                                                               23
                                                                           58.      Following the term sheet, Zhou proposed a “framework contract” with Serenium.
                                                               24
                                                                           59.      However, the counterparty to Serenium in the Proposed Framework Contract was not
                                                               25
                                                                    New Century, but rather Beijing Jiarun, the Chinese company that does business as “Panda
                                                               26
                                                                    Pediatrics.”
                                                               27
                                                                           60.      At the time, Beijing Jiarun was held out by Zhou and Jia, and the officers of New
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                            Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 10    -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 12 of 32




                                                                1   Century, to be part of New Century. Zhou even named Beijing Jiarun as a “related party” in the

                                                                2   Framework Contract he proposed.

                                                                3          61.      That Beijing Jiarun was part of New Century was echoed by Jia, New Century’s

                                                                4   company secretary, who repeatedly explained that the New Century Board of Directors was fully

                                                                5   informed of the Proposed Framework Agreement, suggesting the Board, too, treated it as part of New

                                                                6   Century.

                                                                7          62.      For example, in a WeChat conversation between Rosen and Jia on January 22, 2018,

                                                                8   Jia represented that the New Century Board would be receiving a full presentation about the Proposed

                                                                9   Framework Contract involving Serenium and Beijing Jiarun.

                                                               10          63.      However, as described below, Serenium has since discovered that these

                                                               11   representations by Zhou and New Century’s officers about Beijing Jiarun were false, and meant to

                                                               12   conceal self-dealing by Zhou.
               600 Montgomery Street
                             Pyramid,




                                                               13          64.      Regardless, while it had no knowledge at the time of Zhou’s attempt at self-dealing,
                                        San Francisco, Calif
                             Floor
                           th LLP

                        94111
                         RICE




                                                               14   Serenium would not close a contract with Beijing Jiarun as the counter-party for other reasons.
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15   Serenium discovered various issues unique to China that posed significant risks to Serenium if it
    San Francisco, CA




                                                               16   formed a Chinese joint venture. In particular, because of the manner in which China accounted for

                                                               17   intangible assets, which were the only asset Serenium would be contributing to the joint venture,

                                                               18   there was risk that Chinese authorities would not recognize Serenium’s ownership interest in the

                                                               19   joint venture—a result that could dramatically impact Serenium’s ability to profit from the joint

                                                               20   venture.

                                                               21          65.      Serenium so refused to do a deal with Beijing Jiarun directly as a Chinese joint

                                                               22   venture, and the parties appeared to be unable to reach agreement.

                                                               23
                                                                                 D. New Century and Serenium Enter The Framework Contract
                                                               24
                                                                           66.      Facing a complete collapse of his negotiations with Serenium, Zhou again approached
                                                               25
                                                                    Rosen via WeChat, knowing that Serenium was based in Palo Alto, California.
                                                               26
                                                               27

                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                            Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 11     -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 13 of 32




                                                                1          67.     Zhou proposed that, 1 instead of a Chinese joint venture, the counterparty to Serenium

                                                                2   could instead be a Hong Kong entity, and that the parties would form a Hong Kong Holding

                                                                3   Company, which would in turn work with a Chinese entity. This structure eliminated the risk of that

                                                                4   Serenium’s ownership interest would not be honored.

                                                                5          68.     However, a Chinese entity would still be required to host Serenium’s algorithm on

                                                                6   the internet for use in China. Thus, Zhou inserted Beijing Jiarun into the Framework contract as the

                                                                7   company that would solely provide the cloud hosting services within China. Beijing Jiarun was not

                                                                8   itself a party to the Framework Contract.

                                                                9          69.     Ultimately, on April 13, 2018, New Century Healthcare (International) Co. Limited

                                                               10   (“New Century Sub”) and Serenium executed the Framework Contract.

                                                               11          70.     The Framework Contract provided for the creation of a Hong Kong “Holding

                                                               12   Company” that would hold exclusive license to Serenium’s technology in China, Hong Kong,
               600 Montgomery Street
                             Pyramid,




                                                               13   Macao, Taiwan, Japan and South Korea (the “Cooperation Territories.”) under a separate Licensing
                                        San Francisco, Calif
                             Floor
                           th LLP

                        94111
                         RICE




                                                               14   Agreement.
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15          71.     Serenium would provide technical expertise and would license its technology to the
    San Francisco, CA




                                                               16   Holding Company for a combination of (1) a series of payments totaling $1 million—$500,000

                                                               17   within 72 hours of execution of the Framework Contract, $250,000 upon formation of the Holding

                                                               18   Company within 60 days of signing the Framework Contract, and the final $250,000 upon various

                                                               19   development goals; (2) a 9% royalty on all gross product end-user sales by the Holding Company

                                                               20   until its IPO; and (3) a 40% interest in the Holding Company.

                                                               21          72.     New Century Sub would have a 60% equity stake, with New Century Sub providing

                                                               22   initial funding for the holding company and would also receive a 3% royalty. The Framework

                                                               23   Contract contemplated that the Holding Company would have an initial public offering with a

                                                               24   valuation of at least 4 billion HKD or approximately $500 million USD, at which point, with

                                                               25   appropriate financial guarantees on Serenium’s ownership percentage of the company on the IPO

                                                               26
                                                               27   1
                                                                     New Century and Serenium also discussed New Century acquiring Serenium’s Technology outright
                                                               28   for use in the Cooperation Territories for $75 million.

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                            Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 12     -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 14 of 32




                                                                1   date, Serenium would grant the Holding Company a perpetual license of its technology.

                                                                2          73.      The Framework Contract represented that New Century Sub had already conducted

                                                                3   due diligence for creation of the Holding Company and that all due diligence was “completed and

                                                                4   acceptable” at the time of execution.

                                                                5
                                                                                 E. Zhou Kills The Holding Company But Acquires Serenium’s Trade Secrets
                                                                6                   Anyways

                                                                7          74.      After signing the Framework Agreement, New Century made the first $500,000

                                                                8   payment into Serenium’s account with JP Morgan Chase Bank, in Palo Alto, California.

                                                                9          75.      Serenium, in turn, continued to both detail and supply Serenium trade secrets, as well

                                                               10   as work to develop the pediatric diagnostic system contemplated by the Framework Contract.

                                                               11          76.      In May, Zhou and Jia, New Century’s Company secretary, met with Rosen and Dr.

                                                               12   Gozal in Shanghai to discuss the project.
               600 Montgomery Street
                             Pyramid,




                                                               13          77.      However, in breach of the Framework Agreement, at the direction of Zhou, New
                                        San Francisco, Calif
                             Floor
                           th LLP

                        94111
                         RICE




                                                               14   Century Sub did not form the Holding Company by June 13, 2018 as contractually required, and did
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15   not make the next scheduled payment to Serenium.
    San Francisco, CA




                                                               16          78.      Pursuant to continuous assurances by Zhou, Jia and other officers at New Century

                                                               17   represented that they still intended to form the Holding Company, Serenium continued to send its

                                                               18   trade secrets to officers and agents of New Century.

                                                               19          79.      As the Holding Company remained unformed, Serenium was forced to engage

                                                               20   regulatory consultants on its own to conduct the diligence that New Century Sub had represented it

                                                               21   had already completed. During this process, Serenium learned that Chinese regulatory requirements

                                                               22   mandated clinical involvement to deliver even a screening test. When Serenium shared this problem

                                                               23   with Zhou, Zhou declared that it was no impediment to offering the test direct-to-consumer, and that

                                                               24   the parties could simply ignore Chinese regulatory requirements.

                                                               25          80.      Serenium refused to disregard Chinese regulatory requirements. Instead, it pivoted

                                                               26   to a work-around business method. Serenium designed a physician-diagnosis model, whereby a

                                                               27   physician would review the Serenium test results and offer their independent endorsement of the

                                                               28   results. Serenium disclosed this model to Zhou and New Century. While this work-around would

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                             Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 13      -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 15 of 32




                                                                1   slightly delay the launch of the technology, it would still allow the Holding Company to bring

                                                                2   Serenium’s technology to the Chinese market.

                                                                3            81.   Moreover, following Chinese FDA approval in 2020 or 2021, Serenium’s technology

                                                                4   could be used for a consumer diagnostic medical product (a “Medically Approved Activity

                                                                5   Product”).

                                                                6            82.   Despite Serenium’s new projections of a slight delay to the overall launch schedule,

                                                                7   the physician-diagnosis model was approved by Zhou, Jia, and other corporate officers at New

                                                                8   Century in early July 2018.

                                                                9            83.   Jia and other New Century employees represented that New Century was prepared to

                                                               10   form the Holding Company. Plans and presentations were developed and reviewed with Rosen for

                                                               11   an investor “road show” supporting the Interim Report for the first half of 2018. The road show’s

                                                               12   purpose was to communicate the optimistic potential for New Century’s future by promoting this
               600 Montgomery Street
                             Pyramid,




                                                               13   new Holding Company and touting the projected treatment of millions of additional children in
                                        San Francisco, Calif
                             Floor
                           th LLP

                        94111
                         RICE




                                                               14   China.
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15            84.   In preparation for the road show, New Century asked Dr. Gozal to prepare a separate
    San Francisco, CA




                                                               16   consulting agreement between himself and New Century. New Century then prepared a joint press

                                                               17   release with Serenium, announcing the formation of the joint business relationship and consulting

                                                               18   agreement, and the joint plans to test 50 million patients within the next ten years. This press release

                                                               19   also was reviewed by BCH. New Century further prepared a disclosure of the Framework Agreement

                                                               20   to be included into New Century’s Interim Report for the first half of 2018, scheduled to be released

                                                               21   following New Century’s board of directors’ meeting on August 28, 2018.

                                                               22            85.   New Century also requested that Serenium send New Century examples of its

                                                               23   proprietary oximeter from the United States, which Serenium did in anticipation for the

                                                               24   announcement of the joint venture.

                                                               25            86.    New Century also requested that Serenium score various sleep studies using its

                                                               26   technology and shipped them to Serenium, in this country. Serenium scored them in California and
                                                               27   returned them as requested.

                                                               28            87.   At the time of the New Century board meeting, preparing to move forward as planned

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                               Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 14      -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 16 of 32




                                                                1   with the launch of the Holding Company, Rosen was in New Century’s offices in Beijing. Rosen

                                                                2   was informed that Zhou was not in China, but would be calling into the board meeting from Los

                                                                3   Angeles, where he was visiting one of his children in college.

                                                                4          88.      However, at the August 28, 2018 board meeting, New Century, at Zhou’s direction

                                                                5   and with the Board’s approval, resolved not to form the Holding Company.

                                                                6          89.      Following the board meeting, New Century did not issue the planned press release,

                                                                7   execute the consulting agreement with Dr. Gozal, or disclose the Framework Contract in the Interim

                                                                8   Report, as it had represented to Serenium it would do.

                                                                9          90.      Zhou made this decision because he intended to have Beijing Jiarun use Serenium’s

                                                               10   trade secrets to launch its own internet-based pediatric sleep services.

                                                               11          91.      However, he still wanted Serenium to provide further information about its trade

                                                               12   secrets so that Beijing Jiarun and New Century could continue to misappropriate them.
               600 Montgomery Street
                             Pyramid,




                                                               13          92.      Thus, following the board meeting, New Century purported to need further proof of
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                    the efficacy of Serenium’s technology, beyond the existing clinical trial with 432 patients from BCH.
                        94111
                         RICE




                                                               14
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15          93.      Serenium continued to share its proprietary information, business plans and methods,
    San Francisco, CA




                                                               16   testing equipment, and trade secrets to evince its system’s proven effectiveness.

                                                               17          94.      In October 2018, Serenium trained approximately 200 doctors—represented to be

                                                               18   employees of New Century—in how to use Serenium’s system to diagnose and treat pediatric and

                                                               19   adult sleep apnea. Serenium also trained a subset of these doctors in BCH’s sleep lab facility.

                                                               20          95.      However, even though this event was described as a great success and touted on New

                                                               21   Century’s website and in social media, New Century omitted any reference to Serenium, and Zhou

                                                               22   still refused to form the Holding Company.

                                                               23
                                                                                 F. Zhou Fails To Return Serenium’s Trade Secrets
                                                               24
                                                                           96.      After Zhou still refused to form the Holding Company in late 2018, relations became
                                                               25
                                                                    increasingly heated between Serenium and New Century.
                                                               26
                                                                           97.      New Century officers, at Zhou’s direction, began to invent causes for the delay, and
                                                               27
                                                                    complained of issues with the technology that had no basis in fact.
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                                Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 15      -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 17 of 32




                                                                1          98.      Jia, on behalf of Zhou, threatened Serenium that if they did not deliver their product,

                                                                2   New Century would terminate the Framework Contract and, notwithstanding the NDA, attempt to

                                                                3   provide pediatric sleep testing through a competitor.

                                                                4          99.      Following further unsuccessful discussions and negotiations, in March 2019, New

                                                                5   Century Sub purportedly terminated the Framework Agreement, citing certain conditions precedent

                                                                6   allegedly not being met. Serenium responded that it had met all relevant deadlines, but the

                                                                7   relationship had clearly broken down by this point.

                                                                8          100.     Although New Century Sub purported to terminate the relationship, it failed to return

                                                                9   and/or destroy Serenium’s trade secrets. Indeed, despite Serenium’s explicit and repeated requests

                                                               10   that Zhou, Jia, and New Century return Serenium’s proprietary oximeters, Defendants have—to this

                                                               11   day—refused do so.

                                                               12          101.     New Century is now diagnosing and treating patients using the trade secrets disclosed
               600 Montgomery Street
                             Pyramid,




                                                               13   by Serenium. Additionally, New Century is providing pediatric insurance services in partnership
                                        San Francisco, Calif
                             Floor
                           th LLP

                        94111
                         RICE




                                                               14   with several Chinese insurance companies that now cover insured sleep diagnostics and services in
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15   China—a particularly unconventional offering among insurers.
    San Francisco, CA




                                                               16
                                                                                 G. Beijing Jiarun Uses Serenium’s Trade Secrets
                                                               17
                                                                           102.     Serenium also has discovered that Beijing Jiarun appears to be using Serenium’s trade
                                                               18
                                                                    secrets to provide its own pediatric sleep services. Prior to Serenium providing its trade secrets to
                                                               19
                                                                    New Century, Beijing Jiarun never offered sleep-related services. However, now, Beijing Jiarun
                                                               20
                                                                    provides online patient consultations through its Panda Pediatrics app, a product that it did not have
                                                               21
                                                                    prior, and many of the New Century doctors previously trained under NDA by Serenium in pediatric
                                                               22
                                                                    sleep apnea in October 2018 are identified by Beijing Jiarun as providing patient consultations on its
                                                               23
                                                                    behalf. That is, Beijing Jiarun is using the doctors Serenium trained, along with Serenium’s
                                                               24
                                                                    proprietary technology, to test patients. The company is doing exactly what the joint venture intended
                                                               25
                                                                    to do, but now simply without its former partners.
                                                               26
                                                                           103.     Beijing Jiarun is purporting to offer parents the ability to monitor their children’s
                                                               27
                                                                    sleep through its App. Moreover, it is marketing its App (both a consumer version and a pediatrician
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                              Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 16       -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 18 of 32




                                                                1   version) by displaying a watch oximeter similar to the one used and tested by Serenium. It also

                                                                2   references the use of “wearable smart devices and AI intelligent algorithms” to monitor sleep quality.

                                                                3          104.     Beijing Jiarun is scaling rapidly, and based on public reports, expects to double its

                                                                4   revenues by the next fiscal year. Beijing Jiarun is selling millions of dollars of services exploiting

                                                                5   Serenium’s misappropriated trade secrets.

                                                                6          105.     Additional events suggest that Zhou and his companies further misappropriated

                                                                7   Serenium’s trade secrets.

                                                                8          106.     For example, on December 22, 2018, Serenium’s Chief Technology Officer, Shimon

                                                                9   Shmueli left Serenium. Shmueli had direct access to Serenium’s algorithm, the one major trade

                                                               10   secret not shared in full with New Century.

                                                               11          107.     In ongoing negotiations at the time, New Century mentioned they had been in contact

                                                               12   with Shmueli.
               600 Montgomery Street
                             Pyramid,




                                                               13          108.     Shmueli later informed Serenium’s CEO that he was joining or forming an
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                    unidentified “joint venture” that would compete with Serenium. Other than Serenium, there are no
                        94111
                         RICE




                                                               14
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15   other companies known to have developed this sort of system for screening for pediatric sleep apnea,
    San Francisco, CA




                                                               16   nor are there any published studies supporting this type of system other than the studies supporting

                                                               17   Serenium’s system.

                                                               18          109.     When Serenium then demanded return of its company laptop, Shmueli deleted all files

                                                               19   and re-formatted the hard drive before sending the laptop back to Serenium’s offices.

                                                               20
                                                                               H. Zhou’s Self-Interested Self-Dealing
                                                               21
                                                                           110.     Finally, even though he is a corporate officer of New Century, Zhou can be held
                                                               22
                                                                    personally liable for his conduct because he is additionally acting out of self-interest and not solely
                                                               23
                                                                    in the interests of New Century.
                                                               24
                                                                           111.     Contrary to Zhou and Jia’s representations to Serenium, Beijing Jiarun is not owned
                                                               25
                                                                    by New Century at all, but instead is a separate vehicle for Zhou to enrich himself. Until March
                                                               26
                                                                    2019, Beijing Jiarun was owned entirely by Zhou’s wife, Juan Zhao, with no recorded ownership
                                                               27
                                                                    interests flowing back to New Century. Zhao’s direct ownership, outside of New Century, is
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                              Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 17      -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 19 of 32




                                                                1   confirmed by Beijing Jiarun’s publicly filed documents in China, which Serenium has now located.

                                                                2   New Century’s own corporate filings, which neither mention any ownership interest in Beijing

                                                                3   Jiarun. nor disclose the numerous interconnected business activities of New Century and Beijing

                                                                4   Jiarun, confirm that Beijing Jiarun was never owned by New Century.

                                                                5          112.    Because he has an interest in Beijing Jiarun outside of New Century, many of the

                                                                6   benefits of misappropriating Serenium’s trade secrets, and causing New Century to breach the NDA,

                                                                7   flow directly to Zhou and not to New Century.

                                                                8
                                                                               I. New Century Officers and Zhao Facilitated the Misappropriation Out of Self-
                                                                9                 Interest

                                                               10          113.    Zhou’s conduct was supported and assisted by other New Century’s officers (and

                                                               11   ratified by its Board of Directors).

                                                               12          114.    Jia, New Century’s Company Secretary, is also Beijing Jiarun’s CEO.
               600 Montgomery Street
                             Pyramid,




                                                               13          115.    In March 2019, in an apparent effort to obscure his own control of Beijing Jiarun and
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                    to reward executive officers at New Century, Zhou changed the ownership of Beijing Jiarun. Zhao’s
                        94111
                         RICE




                                                               14
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15   direct ownership was significantly reduced to 9.5%. The other new owners, at least nominally, are
    San Francisco, CA




                                                               16   Jia, at 4.5%, and another entity, Zhuhai Yunzhong Equity Investment Enterprise Limited Partnership

                                                               17   (“hereinafter, “Zhuhai”), with controlling ownership of 86% of shares.

                                                               18          116.    Zhuhai has four limited partners, with Zhao owning 49%, Jia owning 13.5%, and three

                                                               19   other New Century executive officers, Xin Hong (New Century’s Chief Operation Officer), Zhou

                                                               20   Hong (New Century’s Chief Medical Officer), and Xu Han (New Century’s Chief Financial Officer)

                                                               21   owning 12.5% each.

                                                               22          117.    Thus, Jia a New Century officer with access to Serenium’s trade secrets, profits

                                                               23   personally from helping Beijing Jiarun misappropriate Serenium’s trade secrets.2

                                                               24

                                                               25
                                                                    2
                                                                      Zhou, Xin Hong, and Xu Han all sit on New Century’s Board of Directors. Given the extensive
                                                               26   business dealings between New Century and Beijing Jiarun, including Board approval of the
                                                                    Framework Contract, and the failure to disclose any such dealings in any of New Century’s corporate
                                                               27   filings, the Board clearly possesses some knowledge of the misappropriated material’s disclosure to
                                                               28   Beijing Jiarun, and has abetted it.

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                              Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 18    -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 20 of 32




                                                                1           118.    Zhao, Zhou’s wife, was not an officer of New Century. However, in addition to

                                                                2   owning 100% of Beijing Jiarun’s shares, she was an officer of Beijing Jiarun until March 2019. Zhao

                                                                3   has knowledge of Beijing Jiarun’s misappropriation of Serenium’s trade secrets, and benefits

                                                                4   personally from the continuing misappropriation of Serenium’s trade secrets.

                                                                5           119.    All Defendants were involved in New Century’s refusal to return Serenium’s trade

                                                                6   secrets, and each is aware that New Century and Beijing Jiarun are using Serenium’s disclosed trade

                                                                7   secrets without permission.

                                                                8           120.    This course of conduct by each Defendant has now cost Serenium the opportunity to

                                                                9   bring its technology to the Chinese market.

                                                               10           121.    Accordingly, Serenium brings this lawsuit.

                                                               11
                                                                                                      FIRST CLAIM FOR RELIEF
                                                               12
                                                                                                      BREACH OF CONTRACT
               600 Montgomery Street
                             Pyramid,




                                                               13
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                                                    (Against New Century, Zhou, Jia)
                        94111
                         RICE




                                                               14
600 MontgomeryTransamerica
                   HOSIE34




                                                                            122.    Plaintiff incorporates by reference paragraphs 1 through 121 of this Complaint as if
         Hosie Rice LLP
                 Street,




                                                               15
                   CA




                                                                    fully stated herein.
    San Francisco,




                                                               16
                                                                            123.    Serenium was a California corporation with its principal place of business in Palo
                                                               17

                                                               18   Alto, California. New Century entered into a Nondisclosure Agreement (“NDA”) with Serenium on

                                                               19   November 25, 2017. The NDA constituted a valid and enforceable contract between Serenium and
                                                               20   New Century. The NDA is attached hereto as Ex. A, and incorporated by reference.
                                                               21
                                                                            124.    Serenium performed or substantially performed under the NDA and/or any non-
                                                               22
                                                                    performance by Serenium was excused.
                                                               23
                                                                            125.    New Century and its officers and agents were subject to the NDA.
                                                               24

                                                               25           126.    The NDA is reasonable and serves to protect Plaintiff’s Confidential Information and

                                                               26   Trade Secrets, customer relationships and goodwill, and its investments in labor and resources.

                                                               27           127.    The NDA prohibited New Century from sharing any of Serenium’s Confidential
                                                               28   Information with any employees or agents unless the employee or agent had a “need-to-know” and
                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                            Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 19     -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 21 of 32




                                                                1   New Century secured such employee’s or agent’s agreement to abide by the terms of the NDA. See

                                                                2   Ex. A at B. Provisions regarding confidentiality “survive the termination” of the NDA. See id. at E.
                                                                3
                                                                    Zhou and Jia were aware that they were subject to the provisions of the NDA, as officers of New
                                                                4
                                                                    Century. Zhao was aware that her husband, Zhou, was subject to the NDA.
                                                                5
                                                                           128.     The NDA further prohibited New Century from using Serenium’s Confidential
                                                                6
                                                                    Information for any purpose other than evaluating whether or not New Century would like to be part
                                                                7

                                                                8   of an Agreement with Serenium for the distribution of Serenium’s services. See Ex. A at B.

                                                                9   Defendants’ use of Serenium Confidential Information, including certain information identified as
                                                               10   trade secrets, in connection with Defendants’ own sleep apnea diagnostic and treatment system, as
                                                               11
                                                                    opposed to solely in relation to Defendants’ assessment of whether to form a separate formal business
                                                               12
                                                                    venture with Serenium, was a violation of, at least, Paragraph B of the NDA.
               600 Montgomery Street
                             Pyramid,




                                                               13
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                           129.    New Century, Zhou, and Jia breached the NDA by, among other things, using
                        94111
                         RICE




                                                               14
600 MontgomeryTransamerica
                   HOSIE34




                                                                    Serenium’s Confidential Information outside the scope of use of the Confidential Information under
         Hosie Rice LLP
                 Street,




                                                               15
                   CA




                                                                    NDA, Ex. A at B; using Serenium’s Confidential Information to provide sleep apnea services at New
    San Francisco,




                                                               16

                                                               17   Century facilities, id. at B; disclosing Serenium’s Confidential Information to agents or employees
                                                               18   of third parties without Serenium’s knowledge or consent; failing to obtain Beijing Jiarun’s
                                                               19
                                                                    agreement to be bound by the NDA, id. at B; using Serenium’s Confidential Information to help
                                                               20
                                                                    Beijing Jiarun develop and launch its own pediatric sleep apnea diagnostic services, id. at B; and/or
                                                               21
                                                                    wrongfully retaining and refusing to return Serenium’s trade secrets, id. at B.
                                                               22

                                                               23          130.    Serenium has suffered damage, including the loss of its trade secrets and the loss of

                                                               24   its business opportunity in China, and will continue to be damaged as a direct and proximate result

                                                               25   of Defendants’ breach of the NDA. Defendants have also been unjustly enriched by their use of
                                                               26
                                                                    Serenium’s Confidential Information in violation of the NDA.
                                                               27
                                                                           131.    The NDA further permits the prevailing party in any litigation to enforce its terms to
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                             Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 20     -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 22 of 32




                                                                1   recover its reasonable attorney’s fees and litigation costs.

                                                                2
                                                                                                        SECOND CLAIM FOR RELIEF
                                                                3
                                                                                       VIOLATION OF THE DEFEND TRADE SECRETS ACT,
                                                                4                               18 U.S.C. § 1836 AND 1837 ET SEQ.,
                                                                5                        (Against Zhou, Jia, New Century and Beijing Jiarun)

                                                                6           132.    Serenium incorporates by reference paragraphs 1 through 131 of this Complaint as if

                                                                7   fully stated herein.
                                                                8           133.    The actions of Defendants, as described above, constitute violations of one or more
                                                                9
                                                                    provisions of the Defend Trade Secrets Act of 2016 (“DTSA”).
                                                               10
                                                                            134.    The DTSA provides, in relevant part: “An owner of a trade secret that is
                                                               11
                                                                    misappropriated may bring a civil action under this subsection if the trade secret is related to a
                                                               12
                                                                    product or service used in, or intended for use in, interstate or foreign commerce.” 18 U.S.C. §
               600 Montgomery Street
                             Pyramid,




                                                               13
                                        San Francisco, Calif
                             Floor
                           th LLP

                        94111
                         RICE




                                                               14   1836(b)(1).
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15           135.    Serenium’s proprietary, confidential technical and business information disclosed to
    San Francisco, CA




                                                               16
                                                                    Defendants constitutes trade secrets under 18 U.S.C. § 1839(3). The misappropriated trade secrets
                                                               17
                                                                    include:
                                                               18
                                                                                    a. Detailed technical information about how Serenium’s screening system worked;
                                                               19
                                                                                    b. Serenium’s proprietary modified oximeters;
                                                               20

                                                               21                   c. Clinical data underlying the creation of Serenium’s algorithm;

                                                               22                   d. Hundreds of files constituting business models, methods, and ideas about how to
                                                               23                          market Serenium’s system and how to monetize the diagnosis and treatment of
                                                               24
                                                                                           sleep apnea in China;
                                                               25
                                                                                    e. A business model for how the joint venture could use the Serenium system by
                                                               26
                                                                                           including doctors in the diagnosis and treatment while the system was waiting for
                                                               27

                                                               28                          Chinese approval as a direct-to-consumer or patient system; and

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                                Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 21        -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 23 of 32




                                                                1                 f.   Physician sleep test score reports for the system tested with New Century.

                                                                2          136.   Serenium’s trade secrets, and other confidential information, were disclosed under
                                                                3
                                                                    the NDA between Serenium and Defendant New Century.
                                                                4
                                                                           137.   Serenium’s confidential information and trade secrets shared with New Century,
                                                                5
                                                                    Zhou, and Jia derive independent economic value from not being generally known to the public, or
                                                                6
                                                                    to others who can obtain economic value from its disclosure or use. They formed the backbone for
                                                                7

                                                                8   Serenium’s technology and business plans and their possession and use by another company caused,

                                                                9   and continues to cause, significant competitive damage to Serenium.
                                                               10          138.   Serenium took reasonable measures for maintaining the secrecy of this information,
                                                               11
                                                                    including treating the information as highly confidential, marking the information “Confidential,”
                                                               12
                                                                    monitoring Serenium facilities, maintaining password controls for network and system access,
               600 Montgomery Street
                             Pyramid,




                                                               13
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                    providing this information to third parties only under NDA, and otherwise limiting access to its
                        94111
                         RICE




                                                               14
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP




                                                                    material to Serenium employees. Serenium provided Confidential Information to New Century in
                 Street,




                                                               15
    San Francisco, CA




                                                               16   confidence, only after execution of the NDA, and only subject to the NDA.

                                                               17          139.   New Century and its officers and agents were subject to the NDA. Zhou, as signatory
                                                               18   for New Century, knew that New Century was subject to the NDA. Jia, through his interactions with
                                                               19
                                                                    Serenium and Zhou, knew that New Century was subject to the NDA. Beijing Jiarun, through its
                                                               20
                                                                    CEO Jia and its involvement in discussions about a business venture between New Century and
                                                               21
                                                                    Serenium, knew that New Century was subject to the NDA. Zhao knew or should have known that
                                                               22

                                                               23   New Century was subject to the NDA due at least to her majority ownership of Beijing Jiarun, and

                                                               24   close personal relationship with New Century’s signatory on the NDA.

                                                               25          140.   Zhou, Jia, and New Century have misappropriated Serenium’s trade secrets by,
                                                               26
                                                                    among other things, obtaining them pursuant to a non-disclosure agreement, and using the protected
                                                               27
                                                                    information outside the scope of the NDA without Serenium’s authorization and in violation of New
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                            Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 22    -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 24 of 32




                                                                1   Century, Zhou, and Jia’s contractual commitments to Serenium to provide sleep apnea treatment and

                                                                2   services through New Century. New Century is now diagnosing and treating patients using the trade
                                                                3
                                                                    secrets disclosed by Serenium
                                                                4
                                                                            141.     New Century, Zhou, and Jia have also wrongfully retained and refused to return
                                                                5
                                                                    Serenium’s trade secrets.
                                                                6
                                                                            142.     Zhou, Jia, and New Century have misappropriated Serenium’s trade secrets by,
                                                                7

                                                                8   among other things, wrongfully disclosing Serenium’s trade secrets to Beijing Jiarun.

                                                                9           143.     Zhao and Beijing Jiarun have misappropriated Serenium’s trade secrets by, among
                                                               10   other things, wrongfully acquiring Serenium’s trade secrets from Zhou, Jia, and New Century,
                                                               11
                                                                    knowing the same to have been disclosed without Serenium’s authorization and in violation of New
                                                               12
                                                                    Century, Zhou, and Jia’s contractual commitments to Serenium.
               600 Montgomery Street
                             Pyramid,




                                                               13
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                            144.     Zhao and Beijing Jiarun have also misappropriated Serenium’s trade secrets by,
                        94111
                         RICE




                                                               14
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP




                                                                    among other things, wrongfully using the protected information to offering pediatric sleep services
                 Street,




                                                               15
                   CA




                                                                    through Beijing Jiarun and advertising a system nearly identical to Serenium’s Technology, using
    San Francisco,




                                                               16

                                                               17   that wrongfully acquired Technology.
                                                               18           145.     Defendants’ wrongful acquisition, disclosure, and use of Serenium’s Technology
                                                               19
                                                                    constituted, and continues to constitute, trade secret misappropriation.
                                                               20
                                                                            146.     Defendants have acted willfully and maliciously in misappropriating Serenium’s
                                                               21
                                                                    trade secrets.
                                                               22

                                                               23           147.     Defendants have misappropriated or threatened to misappropriate Serenium’s trade

                                                               24   secrets related to a product or service used in, or intended for use in, foreign commerce.

                                                               25           148.     Serenium has been damaged by Defendants’ misappropriation of its trade secrets by,
                                                               26
                                                                    among other things, losing the business opportunities that Beijing Jiarun and New Century are now
                                                               27
                                                                    pursuing, and by losing the opportunity to sell its Technology to Zhou or others. Serenium will
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                                Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 23      -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 25 of 32




                                                                1   continue to be damaged as a direct and proximate result of Defendants’ misappropriation of

                                                                2   Serenium’s trade secrets. Defendants have also been unjustly enriched by their misappropriation of
                                                                3
                                                                    Serenium’s trade secrets.
                                                                4
                                                                            149.     Defendants misappropriated Serenium’s trade secret information willfully and
                                                                5
                                                                    maliciously, entitling Serenium to recover attorney’s fees from Defendants, pursuant to 18 U.S.C.
                                                                6
                                                                    §1836(b)(3)(D), and punitive or exemplary damages from Defendants, pursuant to 18 U.S.C. §
                                                                7

                                                                8   1836(b)(3)(C).

                                                                9                                                  THIRD CLAIM
                                                               10                          BREACH OF THE ILLINOIS TRADE SECRETS ACT,
                                                               11                                       765 ILCS 1065/1, ET SEQ.,
                                                                                            (Against Zhou, Jia, New Century and Beijing Jiarun)
                                                               12
                                                                            150.     Serenium incorporates by reference paragraphs 1 through 150 of this Complaint as if
               600 Montgomery Street
                             Pyramid,




                                                               13
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                    fully stated herein.
                        94111
                         RICE




                                                               14
600 MontgomeryTransamerica
                   HOSIE34




                                                                                     Serenium’s confidential information and trade secrets shared with New Century,
         Hosie Rice LLP




                                                                            151.
                 Street,




                                                               15
                   CA




                                                                    Zhou, and Jia constitute “trade secrets” within the meaning of the Illinois Trade Secrets Act, 765
    San Francisco,




                                                               16

                                                               17   ILCS § 1065 et seq. The misappropriated trade secrets are comprised of Confidential Information
                                                               18   including:
                                                               19
                                                                                     a. Detailed technical information about how Serenium’s screening system worked;
                                                               20
                                                                                     b. Serenium’s proprietary modified oximeters;
                                                               21
                                                                                     c. Clinical data and proprietary analysis underlying the creation of Serenium’s
                                                               22

                                                               23                          algorithm;

                                                               24                    d. Hundreds of files constituting business models, methods, and ideas about how to

                                                               25                          market Serenium’s system and how to monetize the diagnosis and treatment of
                                                               26
                                                                                           sleep apnea in China;
                                                               27
                                                                                     e. A business model for how the joint venture could use the Serenium system by
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                            Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 24      -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 26 of 32




                                                                1                       including doctors in the diagnosis and treatment while the system was waiting for

                                                                2                       Chinese approval as a direct-to-consumer or patient system; and
                                                                3
                                                                                   f.   Physician sleep test score reports for the system tested with New Century.
                                                                4
                                                                           152.    The Confidential Information derives independent economic value from not being
                                                                5
                                                                    generally known to the public and not being readily ascertainable by proper means by other persons
                                                                6
                                                                    who could obtain economic value from its disclosure or use. The Confidential Information formed
                                                                7

                                                                8   the backbone of Serenium’s technology and business plans, and its possession and use by another

                                                                9   company caused, and continues to cause, significant competitive damage to Serenium.
                                                               10          153.    The information also derives independent economic value because the information is
                                                               11
                                                                    the subject of reasonable efforts to maintain its secrecy. Serenium took reasonable measures for
                                                               12
                                                                    maintaining the secrecy of this information, including treating the information as highly confidential,
               600 Montgomery Street
                             Pyramid,




                                                               13
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                    marking the information “Confidential,” monitoring Serenium facilities, maintaining password
                        94111
                         RICE




                                                               14
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP




                                                                    controls for network and system access, providing this information to third parties only under NDA,
                 Street,




                                                               15
    San Francisco, CA




                                                               16   and otherwise limiting access to its material to Serenium employees.              Serenium provided

                                                               17   Confidential Information to New Century in confidence, only after execution of the NDA, and only
                                                               18   subject to the NDA.
                                                               19
                                                                           154.    New Century and its officers and agents were subject to the NDA. Zhou, as signatory
                                                               20
                                                                    for New Century, knew that New Century was subject to the NDA. Jia, through his interactions with
                                                               21
                                                                    Serenium and Zhou, knew that New Century was subject to the NDA. Beijing Jiarun, through its
                                                               22

                                                               23   CEO Jia and its involvement in discussions about a business venture between New Century and

                                                               24   Serenium, knew that New Century was subject to the NDA. Zhao knew or should have known that

                                                               25   New Century was subject to the NDA due at least to her majority ownership of Beijing Jiarun, and
                                                               26
                                                                    close personal relationship with New Century’s signatory on the NDA.
                                                               27
                                                                           155.    Zhou, Jia, and New Century have misappropriated Serenium’s trade secrets by
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                              Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 25      -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 27 of 32




                                                                1   obtaining them pursuant to a non-disclosure agreement, and using the protected information outside

                                                                2   the scope of the NDA without Serenium’s authorization and in violation of New Century, Zhou, and
                                                                3
                                                                    Jia’s contractual commitments to Serenium to provide sleep apnea treatment and services through
                                                                4
                                                                    New Century. Zhou, Jia, and New Century have incorporated the misappropriated trade secrets into
                                                                5
                                                                    products and services New Century offers. New Century began, and continues to, diagnosing and
                                                                6
                                                                    treating patients using the trade secrets disclosed by Serenium.
                                                                7

                                                                8          156.    New Century, Zhou, and Jia have also wrongfully retained and refused to return

                                                                9   Serenium’s trade secrets.
                                                               10          157.    Zhou, Jia, and New Century have misappropriated Serenium’s trade secrets by,
                                                               11
                                                                    among other things, wrongfully disclosing Serenium’s trade secrets to Beijing Jiarun.
                                                               12
                                                                           158.    Zhao and Beijing Jiarun have misappropriated Serenium’s trade secrets by, among
               600 Montgomery Street
                             Pyramid,




                                                               13
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                    other things, wrongfully acquiring Serenium’s trade secrets from Zhou, Jia, and New Century,
                        94111
                         RICE




                                                               14
600 MontgomeryTransamerica
                   HOSIE34




                                                                    knowing the same to have been disclosed without Serenium’s authorization and in violation of New
         Hosie Rice LLP
                 Street,




                                                               15
                   CA




                                                                    Century, Zhou, and Jia’s contractual commitments to Serenium.
    San Francisco,




                                                               16

                                                               17          159.    Zhao and Beijing Jiarun have also misappropriated Serenium’s trade secrets by,
                                                               18   among other things, wrongfully using the protected information to offering pediatric sleep services
                                                               19
                                                                    through Beijing Jiarun and advertising a system nearly identical to Serenium’s Technology, using
                                                               20
                                                                    that wrongfully acquired Technology.
                                                               21
                                                                           160.    Defendants knew or should have known that the information they acquired, disclosed,
                                                               22

                                                               23   and used consisted of protected Serenium trade secrets. Defendants’ acquisition, disclosure, and use

                                                               24   of that trade secret compilation constituted trade secret misappropriation. Defendants have acted

                                                               25   willfully and maliciously in misappropriating Serenium’s trade secrets.
                                                               26
                                                                           161.    Defendants have misappropriated or threatened to misappropriate Serenium’s trade
                                                               27
                                                                    secrets related to a product or service used in, or intended for use in, foreign commerce.
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                               Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 26     -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 28 of 32




                                                                1           162.    Serenium has suffered actual damages, in an amount yet to be determined, as a result

                                                                2   of Defendants’ continued misappropriation. Serenium is damaged by, among other things, the loss
                                                                3
                                                                    of the business opportunities that Beijing Jiarun and New Century are now pursuing, and the loss of
                                                                4
                                                                    the opportunity to sell its Technology to Defendants or others. Serenium will continue to be damaged
                                                                5
                                                                    as a direct and proximate result of Defendants’ misappropriation of Serenium’s trade secrets.
                                                                6
                                                                    Defendants have also been unjustly enriched by their misappropriation of Serenium’s trade secrets.
                                                                7

                                                                8           163.    In the alternative, Serenium is entitled to a reasonable royalty pursuant to 765 ILCS

                                                                9   § 1065(4)(a).
                                                               10           164.    Defendants misappropriated Serenium’s trade secret information willfully and
                                                               11
                                                                    maliciously, entitling Serenium to additionally recover exemplary damages pursuant to 765 ILCS
                                                               12
                                                                    1065(4)(b), and attorney’s fees from Defendants.
               600 Montgomery Street
                             Pyramid,




                                                               13
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                                                     FOURTH CLAIM FOR RELIEF
                        94111
                         RICE




                                                               14
600 MontgomeryTransamerica
                   HOSIE34




                                                                                           TORTIOUS INTERFERENCE WITH CONTRACT
         Hosie Rice LLP
                 Street,




                                                               15
                   CA




                                                                                               (Against Zhou, Jia, Zhao, Beijing Jiarun)
    San Francisco,




                                                               16
                                                                            165.    Plaintiff incorporates by reference paragraphs 1 through 164 of this Complaint as if
                                                               17
                                                                    fully stated herein.
                                                               18
                                                                            166.    Serenium was a California corporation with its principal place of business in Palo
                                                               19

                                                               20   Alto, California. New Century entered into a Nondisclosure Agreement (“NDA”) with Serenium on

                                                               21   November 25, 2017. The NDA constituted a valid and enforceable contract between Serenium and

                                                               22   New Century.
                                                               23
                                                                            167.    Serenium performed or substantially performed under the NDA and/or any non-
                                                               24
                                                                    performance by Serenium was excused.
                                                               25
                                                                            168.    New Century and its officers and agents were subject to the NDA. Zhou, as signatory
                                                               26
                                                                    for New Century, knew that New Century was subject to the NDA. Jia, through his interactions with
                                                               27

                                                               28   Serenium and Zhou, knew that New Century was subject to the NDA. Beijing Jiarun, through its

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                             Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 27     -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 29 of 32




                                                                1   CEO Jia and its involvement in discussions about a business venture between New Century and

                                                                2   Serenium, knew that New Century was subject to the NDA. Zhao knew or should have known that
                                                                3
                                                                    New Century was subject to the NDA due at least to her majority ownership of Beijing Jiarun, and
                                                                4
                                                                    close personal relationship with New Century’s signatory on the NDA.
                                                                5
                                                                             169.   The NDA is reasonable and serves to protect Plaintiff’s Confidential Information and
                                                                6
                                                                    Trade Secrets, customer relationships and goodwill, and its investments in labor and resources.
                                                                7

                                                                8            170.   The NDA prohibited New Century from using Serenium’s Confidential Information

                                                                9   for any purpose other than evaluating whether or not New Century would like to be part of an
                                                               10   Agreement with Serenium for the distribution of Serenium’s services. See Ex. A at B. Defendants
                                                               11
                                                                    intentionally and/or knowingly encouraged and incentivized New Century to breach the NDA. New
                                                               12
                                                                    Century’s use of Serenium Confidential Information, including certain information identified as
               600 Montgomery Street
                             Pyramid,




                                                               13
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                    trade secrets, in connection with Beijing Jiarun and/or New Century’s sleep apnea diagnostic and
                        94111
                         RICE




                                                               14
600 MontgomeryTransamerica
                   HOSIE34




                                                                    treatment system, as opposed to solely in relation to New Century’s assessment of whether to form
         Hosie Rice LLP
                 Street,




                                                               15
    San Francisco, CA




                                                               16   a separate formal business venture with Serenium, was a violation of Paragraph B of the NDA.

                                                               17            171.   Zhou, Jia, Zhao, and Beijing Jiarun interfered with the NDA by encouraging or
                                                               18   bringing about New Century’s breaches of the NDA as detailed in the First Claim for Relief.
                                                               19
                                                                             172.   New Century actually breached the NDA, as evidenced by its use of Serenium’s
                                                               20
                                                                    Confidential Information in its own business, as detailed in the First and Second Claims for Relief,
                                                               21
                                                                    above.
                                                               22

                                                               23            173.   Serenium has suffered damage, including, among other things, the loss of its

                                                               24   opportunity to derive value from its Confidential Information by selling or licensing it to Defendants,

                                                               25   and the loss of its business opportunity in China. Serenium is, and will continue to be, damaged as
                                                               26
                                                                    a direct and proximate result of Defendants’ tortious interference with the NDA. Defendants have
                                                               27
                                                                    also been unjustly enriched by their tortious interference with the NDA. Serenium has been damaged
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                              Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 28      -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 30 of 32




                                                                1   in an amount to be proven at trial.

                                                                2                                         FIFTH CLAIM FOR RELIEF
                                                                3
                                                                                                                CIVIL CONSPIRACY
                                                                4                                              (Against All Defendants)

                                                                5           174.    Serenium incorporates by reference paragraphs 1 through 173 of this Complaint as if
                                                                6   fully stated herein.
                                                                7
                                                                            175.    All Defendants formed and operated a conspiracy to accomplish through concerted
                                                                8
                                                                    action the disclosure of Serenium’s Confidential Information in violation of the NDA executed by
                                                                9
                                                                    Serenium and New Century at least as of a Board Meeting in August 2018. Defendants additionally
                                                               10

                                                               11   agreed to accomplish through concerted action the misappropriation of trade secrets provided by

                                                               12   Serenium to New Century.
               600 Montgomery Street
                             Pyramid,




                                                               13
                                        San Francisco, Calif




                                                                            176.    Defendants acted in concert at the August 2018 Board meeting by deciding to end its
                             Floor
                           th LLP

                        94111
                         RICE




                                                               14   business relationship with Serenium, yet continuing to make material misrepresentations to
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15
                   CA




                                                                    Serenium’s employees in California to induce Serenium to train New Century medical professionals
    San Francisco,




                                                               16
                                                                    in the diagnosis and treatment of pediatric and adult sleep apnea in October 2018.
                                                               17
                                                                            177.    This agreement had an unlawful purpose—interfering with contractual relations under
                                                               18

                                                               19   the NDA, and misappropriating Serenium’s trade secrets.

                                                               20           178.    Defendants committed multiple tortious acts in furtherance of this purpose, including:

                                                               21                   a. Making material misrepresentations to Serenium to induce it to share its trade
                                                               22
                                                                                           secrets, including representing that New Century had continued interest in a
                                                               23
                                                                                           business venture;
                                                               24
                                                                                    b. Inducing New Century to breach the NDA by providing Serenium’s Trade Secrets
                                                               25
                                                                                           to Beijing Jiarun
                                                               26
                                                               27                   c. Acquiring, disclosing, and using Serenium’s Confidential Information to benefit

                                                               28                          New Century and Beijing Jiarun’s businesses;

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                             Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 29         -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 31 of 32




                                                                1                  d. Refusing to return the trade secrets provided by Serenium to New Century.

                                                                2          179.    Serenium was damaged by this civil conspiracy by, among other things, being unable
                                                                3
                                                                    to obtain value for its trade secrets, and by losing the opportunity to market its technology to others.
                                                                4
                                                                    Serenium has been damaged in an amount to be proven at trial.
                                                                5

                                                                6                                         PRAYER FOR RELIEF

                                                                7          WHEREFORE, Serenium prays for entry of judgment as follows:

                                                                8
                                                                           180.     Judgment in Serenium’s favor and against Zhou, Jia, Zhao, New Century, and
                                                                9                   Beijing Jiarun on all causes of action alleged herein;
                                                               10
                                                                           181.     That Defendants breached the NDA;
                                                               11

                                                               12          182.     That Defendants have wrongfully misappropriated Serenium’s trade secrets;
               600 Montgomery Street
                             Pyramid,




                                                               13
                                        San Francisco, Calif




                                                                                    That Defendants have conspired to misappropriated Serenium’s trade secrets
                             Floor




                                                                           183.
                           th LLP




                                                                                    and conspired to cause New Century to breach the NDA;
                        94111
                         RICE




                                                               14
600 MontgomeryTransamerica
                   HOSIE34
         Hosie Rice LLP
                 Street,




                                                               15          184.     That this Court require Defendants to return and/or destroy the trade secrets
                   CA




                                                                                    provided by Serenium;
    San Francisco,




                                                               16

                                                               17          185.     That Serenium be granted compensatory damages in an amount to be proven
                                                                                    at trial, but not less than the jurisdictional limit of this Court;
                                                               18

                                                               19          186.     That Defendants be ordered to disgorge, restore and/or make restitution to
                                                                                    Serenium for all sums constituting unjust enrichment from their wrongful conduct,
                                                               20                   as allowed by law according to proof;
                                                               21
                                                                           187.     That Defendants’ misappropriation of Serenium’s trade secrets was willful
                                                               22                   and malicious;

                                                               23
                                                                           188.    That Serenium be granted punitive and exemplary damages as allowed by law,
                                                               24                  according to proof;

                                                               25          189.    That Serenium be granted both pre- and post-judgment interest, at the
                                                               26                  maximum legal rates provided by statute or law, on any amounts awarded;

                                                               27          190.    That Serenium be granted such other and further relief as may be just and
                                                                                   proper.
                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                               Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 30      -
                                                                        Case 5:20-cv-02132-NC Document 1 Filed 03/27/20 Page 32 of 32




                                                                1                                       DEMAND FOR JURY TRIAL

                                                                2           Serenium demands a trial by jury of all claims in this Complaint so triable. Serenium also
                                                                3
                                                                    respectfully requests leave to amend this Complaint to conform to the evidence, if such amendment
                                                                4
                                                                    is needed for trial.
                                                                5
                                                                                                                Respectfully submitted,
                                                                6
                                                                    Dated: March 27, 2020                       _/s/ Spencer Hosie___________
                                                                7
                                                                                                                SPENCER HOSIE (CA Bar No. 101777)
                                                                8                                               shosie@hosielaw.com
                                                                                                                DIANE S. RICE (CA Bar No. 118303)
                                                                9                                               drice@hosielaw.com
                                                                                                                BRANDON C. MARTIN (CA Bar No. 269624)
                                                               10                                               bmartin@hosielaw.com
                                                                                                                DARRELL R. ATKINSON (CA Bar No. 280564)
                                                               11
                                                                                                                datkinson@hosielaw.com
                                                               12                                               FRANCESCA M. S. GERMINARIO (CA Bar No.
                                                                                                                326208)
               600 Montgomery Street
                             Pyramid,




                                                               13                                               fgerminario@hosielaw.com
                                        San Francisco, Calif
                             Floor
                           th LLP




                                                                                                                HOSIE RICE LLP
                        94111
                         RICE




                                                               14                                               600 Montgomery Street, 34th Floor
600 MontgomeryTransamerica
                   HOSIE34




                                                                                                                San Francisco, CA 94111
         Hosie Rice LLP
                 Street,




                                                               15
                   CA




                                                                                                                (415) 247-6000 Tel.
                                                                                                                (415) 247-6001 Fax
    San Francisco,




                                                               16

                                                               17                                               Attorneys for Plaintiff
                                                                                                                SERENIUM, INC.
                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27

                                                               28

                                                                    SERENIUM, INC.’S COMPLAINT FOR, INTER ALIA,                           Case No. 5:20-cv-02132
                                                                    TRADE SECRET MISAPPROPRIATION              - 31    -
